 1

 2

 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4                                      AT SEATTLE

 5    TOP NOTCH SOLUTIONS, INC. and
      ROBERT RASHIDI,
 6                                                        CASE NO. C17-0827-TSZ
                                   Plaintiffs,
 7
             v.
 8
      CROUSE AND ASSOCIATES INSURANCE                     MINUTE ORDER
 9    BROKERS, INC., McGRIFF, SEIBELS &
      WILLIAMS, INC., and LAW OFFICES OF
10    PUCIN & FREIDLAND, P.C.,

11                                 Defendants.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            In the proceedings held on March 11, 2019, the Court ordered plaintiffs to promptly submit
15
     a revised proposed order for a pending agreed motion to seal documents. (Dkt. 137.) To date, the
16
     Court has not received a revised proposed order. However, because it appears the documents
17
     subject to the motion were submitted under seal on March 8, 2019, at docket entry number 136-1,
18
     the Court herein finds this issue resolved and GRANTS the agreed motion to seal those documents
19
     (Dkt. 135).
20
            DATED this 24th day of April, 2019.
21
                                                          WILLIAM MCCOOL, Clerk
22
                                                    By:     s/ Sharita Tolliver
23                                                         Deputy Clerk

     MINUTE ORDER
     PAGE - 1
